Mr. Chief Justice Cartter
delivered the opinion of the court.
We think that this application comes too late. The mandate of the Supreme Court of the United States came down June 26th, 1884, commanding us that such proceedings be had in the cause, as, according to right and justice and the laws of the United States, ought to be had. We, thereupon, entered judgment on that day, with interest from March 4th, 1876, andón the 5 th of July following we adjourned sine die.
We added interest, it seems, to the judgment. That ordinarily we have power to give interest is manifest, indeed, it is not seriously denied; but whether this particular judgment was, under the circumstances, entitled to have interest added is a matter of debate. We determined that it was.
Can that determination be shaken by a bill in chancery? Clearly not, if the judgment was regularly entered, and the error alleged is an error of law. The remedy for that has expired with the term. Was this a clerical error? No eviidence has been brought forward to convince us that it was irregularly entered. We have only the counsel’s logic that, from the nature of things, we could not have deliberated upon the question of interest. But it will not do to say that counsel says that the court did not deliberate — did not consider the question of interest; but the record says we did.
It has been argued that the defendant company ought not to pay interest on this judgment because it had been garnished in several suits, and that at the time of rendering our judgment in obedience to the mandate, we could not have known of the fact of these garnishments, as there was nothing in the record before us to show it. Bond vs. Mattingly, 20 How., 132, has been cited to show that a garnishee is not chargeable with interest. But even if all this be true the company in this case had a full opportunity to have *501brought the fact of the garnishments to our attention during the term in which this judgment was rendered. It is shown that Mrs. Hetzel’s counsel, on the day of filing the mandate, wrote a letter to the company’s counsel informing them of the fact; and they admit that they received, it. They had several days during the term to file their motion to vacate the judgment, and, therefore, there is no ground to allege surprise.
Much stress has been laid upon the appeal which was. taken to the Supreme Court. Mrs. Hetzel got judgment for $843. She was not satisfied and appealed. It is claimed that she thereby caused the delay in the Supreme Court, and the company ought not to pay interest during that time. But this is not a correct view of the character of the office of that appeal. It was not that she complained of a denial of justice in recovering $843 ; but she complained that she had not got enough. She went to that court to get more. Her appeal was not a remittitur to the railroad company of the amount she had recovered here, but a reaching .after higher compensation through the agency of that court.
We do not have to decide in this hearing whether a judgment in tort carries interest in this District. Ordinarily a judgment in tort does not carry interest; still there are indications in our statutes that it does. We had that subject under consideration in Baptist Church vs. Baltimore & Potomac Railroad Company (2 Mackey, 458), and though it was not necessary to decide it, and we made no decision, yet we were all of opinion that such ought to be the law. It certainly is justice in the present case that interest should follow. That question came up when we entered a judgment on the mandate. There was nothing irregular about the entry of judgment, and it is now too late to reverse or alter it. Our arm is not long enough to reach it.
The bill is therefore dismissed, and the motion to vacate overruled.